Citation Nr: 0522702	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  04-15 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  

The Board observes that the December 2002 rating decision 
also denied service connection for tinnitus.  The veteran 
submitted a notice of disagreement with such denial in 
February 2003 and a statement of the case was issued in April 
2004.  He perfected his appeal in April 2004 by submitting a 
substantive appeal (VA Form 9).  In an October 2004 rating 
decision, service connection for tinnitus was granted and an 
evaluation of 10 percent was assigned, effective July 5, 
2001.  Such is a full grant of the benefit sought on appeal 
and, therefore, the issue of entitlement to service 
connection for tinnitus is not currently before the Board.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of this claim.

2.  The medical evidence of record does not demonstrate that 
the veteran has a current bilateral hearing loss disability, 
as defined by VA regulations. 


CONCLUSION OF LAW

The veteran does not currently have a bilateral hearing loss 
disability that was incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 
(August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2004)).

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


A.  Duty to Notify

The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004) (Pelegrini II).  In Pelegrini II, at 
121, the Court held that the VCAA requires VA to provide 
notice, consistent with the requirements of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," under 38 
C.F.R. § 3.159(b).

The Board observes that the veteran filed his service 
connection claim in July 2001, after the enactment of the 
VCAA.  The RO's initial unfavorable decision was made in 
December 2002, after the veteran had been provided notice of 
the VCAA provisions in August 2001, in accordance with 
Quartuccio and Pelegrini II, supra.  

In August 2001, the veteran was sent a letter explaining his 
role in the claims process and asking him to submit certain 
information.  In accordance with the requirements of the 
VCAA, the letter informed the veteran what evidence and 
information VA would be obtaining.  The letter explained that 
VA would obtain evidence kept by VA and any other federal 
government agency, to include medical records from VA 
facilities.  Such also indicated that VA would request 
private treatment records, provided that the veteran 
completed VA Form 21-4142 (Authorization and Consent to 
Release Information to VA).  The veteran was advised that VA 
would request statements from persons who had knowledge of 
the veteran's claimed condition, if he provided complete 
names and mailing addresses.  The August 2001 letter also 
informed the veteran that he should identify all evidence of 
post-service treatment for hearing loss and provide a 
detailed history about such claimed condition, to include a 
description of the symptoms and level of severity, when the 
symptoms were experienced and how long they lasted, and 
whether medication was taken for such symptoms.  The veteran 
was also requested to send any original or certified copies 
of his service medical records.  The RO specifically informed 
the veteran that evidence of a current disability and a nexus 
between such and service was necessary to establish service 
connection.  

Additionally, an October 2002 letter sent to the veteran 
advised him that his service medical records did not show 
treatment for hearing loss and requested that he send 
evidence showing in-service occurrence or aggravation of such 
claimed disability.  The veteran was informed that secondary 
sources may be helpful in confirming in-service occurrence or 
aggravation, to include in-service clinical records, 
statements from people who knew him in service and had 
personal knowledge of any disability incurred or treated 
while he was on active duty, letters written or photos taken 
during service, and employment physical examinations and 
insurance examinations, especially conducted while he was in 
service or shortly after his separation from service.  

The Board notes that neither the August 2001 or October 2002 
letter contained the "fourth element," namely a request 
that the veteran provide any evidence in his possession that 
pertained to his claim (as required by 38 C.F.R. § 3.159 
(b)).  However, the Board finds that the veteran was 
otherwise fully notified of the need to submit to VA any 
evidence pertaining to his claim.  In this regard, the RO has 
also informed the veteran in the rating decision, statement 
of the case, and supplemental statement of the case of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
the claim.  Specifically, the December 2002 rating decision 
informed the veteran of VA's definition of a hearing loss 
disability and that his claim was denied as he did not meet 
such criteria.  The April 2004 statement of the case included 
a recitation of the procedural history of the veteran's 
claim, the actions taken by the RO, the evidence received, 
and the relevant laws and regulations, to include 38 C.F.R. 
§ 3.385, which defines a hearing loss disability for VA 
purposes, as well as VA's duties to assist under 38 C.F.R. 
§ 3.159, with reference to the relevant VCAA cites in the 
United States Code.  The October 2004 statement of the case, 
as well as the May 2005 supplemental statement of the case, 
again advised the veteran that the evidence failed to show 
that he had a current hearing loss disability, as defined by 
VA regulations. 

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In addition to the 
above-referenced documents, the veteran was afforded an 
opportunity to submit additional evidence and argument in 
support of his claim at a hearing before a Decision Review 
Officer (DRO) or a Veterans Law Judge; however, the veteran 
withdrew his request for a DRO hearing and did not ask for a 
Board hearing.  Therefore, for the foregoing reasons, the 
Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.

B.  Duty to Assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A. § 5103A (a), (b), and (c).  The veteran's service 
medical records, treatment records from the Tomah VA Medical 
Center, a statement from the Director of Audiology at the 
Mile Bluff Medical Center, and a VA examination report dated 
in November 2002, with a May 2004 opinion, are contained in 
the claims file.  The veteran has not indicated that there 
are any relevant, outstanding records that need to be 
obtained for an equitable disposition of his claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4)(i).  The veteran was afforded a VA 
examination in November 2002 for the purpose adjudicating his 
claim of entitlement to service connection for a bilateral 
hearing loss disability.  The Board notes that such was 
conducted by a physician who considered factors relevant to 
the veteran's claim and that the examination reports contains 
findings pertinent to the veteran's claimed hearing loss 
disability.  The veteran has not submitted medical evidence 
that suggests such examination is inadequate for the purpose 
of deciding his service connection claim.  Based on these 
facts, the Board concludes that the medical evidence of 
record is sufficient to decide the veteran's service 
connection claim and further examination is not necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc) (observing that "the 
VCAA is a reason to remand many, many claims, but it is not 
an excuse to remand all claims."); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (both observing circumstances as to when a remand 
would not result in any significant benefit to the claimant); 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding 
that when the Board addresses in its decision a question that 
has not been addressed by the RO, it must consider whether 
the appellant has been given adequate notice to respond and, 
if not, whether he has been prejudiced thereby).  

Therefore, the Board is satisfied that the RO has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations and the record is ready for 
appellate review.

II.  Service Connection for a Bilateral Hearing Loss 
Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

The Court has held that service connection can be granted for 
a hearing loss disability where the veteran can establish a 
nexus between his current hearing loss and a disability or 
injury he suffered while he was in military service.  Godfrey 
v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has 
also held that VA regulations do not preclude service 
connection for a hearing loss which first met VA's definition 
of disability after service.  Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he was exposed to excessive noise 
as the result of serving in the Air Force as an aircraft 
mechanic.  He states that he worked around jet engines with 
minimal ear protection for approximately three and a half 
years while in service and, as a result, currently has a 
bilateral hearing loss disability.  Therefore, the veteran 
claims that service connection for such disability is 
warranted.

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses pertinent to hearing 
difficulties.  At his January 1964 separation examination, 
the veteran's hearing was noted to be 15/15 (whispered and 
spoken voice) in both ears and, on audiological evaluation, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
0
5
LEFT
0
-10
5
10
5

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the veteran's 
discharge audiological evaluation was conducted in January 
1964, the Board has converted the ASA units to ISO units as 
shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
10
LEFT
15
0
15
20
10

Post-service medical records reflect that the veteran was 
seen at the Tomah VA Medical Center with complaints of 
hearing difficulties in November 2001.  While the examining 
physician did not include the veteran's complete audiological 
evaluation in the treatment record, the physician noted that 
pure tone findings suggested a mild hearing loss above 4000 
Hertz for the left ear, mild sensorineural hearing loss at 
4000 Hertz for the right ear, and within normal limits for 
the remaining frequencies in the right ear.  The veteran 
obtained a word recognition score of 100 percent for the 
right ear and 96 percent for the left ear.  The impression 
included sensorineural hearing loss.   

At his November 2002 VA examination, the veteran reported in-
service exposure to loud noise while serving as a mechanic on 
B-52 planes.  The examiner noted that the veteran's hearing 
was normal on his service discharge examination in January 
1964.  It was further recorded that, following discharge from 
the military, the veteran drove a truck for 12 years and did 
machine work for 12 years before working for VA for 18 years.  
The veteran reported using shop equipment and chain saws 
occasionally, but always with hearing protection devices.  He 
denied using recreational firearms.  

On audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
25
LEFT
10
10
20
25
25

Pure tone thresholds averaged a 16 decibel loss in the right 
ear and a 20 decibel loss in the left ear.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 100 percent in the left ear.  The examiner 
indicated that, pertinent to the right ear, hearing 
thresholds fell within the normal range for VA rating 
purposes from 250 Hertz through 4000 Hertz and at 8000 Hertz 
and a mild sensorineural hearing loss was present at 6000 
Hertz.  Regarding the left ear, the examiner indicated that 
hearing thresholds fell within the normal range for VA rating 
purposes from 250 Hertz through 4000 Hertz and a mild 
sensorineural hearing loss was present at 6000 Hertz and 
80000 Hertz.  The examiner opined that it was as likely as 
not that the veteran's very high frequency hearing loss above 
4000 Hertz on both ears was related to factors other than 
military noise exposure.  

In May 2004, the November 2002 VA examiner provided a 
clarifying opinion.  The examiner noted that, upon review of 
the claims file, the veteran had normal hearing thresholds 
via Bekesy tracings at entrance and normal hearing thresholds 
at discharge.  There were no concerns at discharge on the 
medical record regarding the veteran's ears.  The examiner 
indicated that the first evidence of mild high frequency 
hearing loss was in 2001, some 40 years following discharge 
from service.  Therefore, the examiner opined that it was 
less likely as not that the veteran's hearing loss was 
related to service noise exposure.

In July 2004, the Director of Audiology at the Mile Bluff 
Medical Center, A.H.R.,  submitted a statement with 
accompanying attachments.  Such statement noted the veteran's 
in-service exposure to noise as an aircraft mechanic and 
offered supporting documentation consisting of information on 
military hearing conservation programs and the causes of 
hearing loss.  A.H.R. indicated that, given the facts as 
presented, it was difficult to argue that the veteran did not 
incur some degree of hearing loss while in the Air Force.  
She stated that the lack of real hearing conservation 
measures in the veteran's case, versus the military hearing 
conservation programs of today, further substantiated the 
high incidence of hearing loss amongst military personnel 
from the veteran's era.  A.H.R. concluded that these facts 
supported the claim that it is more likely than not that the 
veteran's hearing loss began and/or was contributed to as a 
result of his military noise exposure. 

The Board initially acknowledges that, although the veteran's 
service medical records do not contain any evidence of 
complaints, treatment, or diagnoses regarding hearing 
difficulty, the veteran is competent to describe the nature 
and extent of his in-service noise exposure, see 38 C.F.R. 
§ 3.159(a)(2) (2004), and his contentions are fully 
consistent with his documented military occupational 
specialty of aircraft mechanic.  Additionally, the July 2004 
statement submitted by A.H.R. indicates that it is more 
likely than not that the veteran's hearing loss was a result 
of his military noise exposure.  However, the results of the 
veteran's most recent audiological evaluation, conducted in 
November 2002 by the VA examiner, does not reflect a current 
hearing disability, as defined in 38 C.F.R. § 3.385.  
Specifically, the veteran's auditory threshold in all of the 
frequencies tested was less than 26 decibels and his speech 
recognition scores were greater than 94 percent.  In the 
absence of competent medical evidence of a present 
disability, there is no basis upon which to establish service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a bilateral hearing loss disability.  
As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


